Citation Nr: 0729615	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-38 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for cataracts, claimed 
as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to diabetes mellitus, type 
II.

4.  Entitlement to service connection for disability claimed 
as hypercholesterolemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
and May 2004.  In the February 2004 rating action, the RO 
denied the veteran's claims for all of the above-noted 
disabilities.  In a May 2004 rating decision, the RO 
confirmed its previous denial of service connection for 
cataracts, claimed as secondary to diabetes mellitus, type 
II.  In August 2004, the veteran filed a notice of 
disagreement (NOD), and the RO issued a statement of the case 
(SOC) in October 2004.  The following month, the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The appellant was stationed in South Korea from April 
1966 to November 1967; there is no objective evidence of 
exposure to herbicides.

3.  As the appellant did not serve in Vietnam, or in one of 
the specified units in South Korea that have been determined 
to have been exposed to herbicides within a specific time 
frame, he is not entitled to a presumption of exposure to 
herbicides during such service.  

4.  As the veteran's diabetes mellitus was first diagnosed 
many years after service discharge, he also is not entitled 
to a presumption of service connection for diabetes mellitus 
as a chronic disease, and there is no medical evidence or 
opinion of a medical nexus between diabetes mellitus and he 
veteran's military service.

5.  As service connection for diabetes mellitus has not been 
established, there is no legal basis for a grant of service 
connection for cataracts as secondary to diabetes mellitus.

5.  As service connection diabetes mellitus has not been 
established, there is no legal basis for a grant of service 
connection for erectile dysfunction as secondary to diabetes 
mellitus.

6.  The veteran has been diagnosed as having 
hypercholesterolemia, which is a laboratory test result that 
is not, in and of itself, a disability for VA compensation 
purposes, and there is no competent evidence of current 
disability associated with hypercholesterolemia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure, 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).  

2.  The claim for service connection for cataracts, as 
secondary to diabetes mellitus, is without legal merit.  38 
C.F.R. § 3.310 (2007).

3.  The claim for service connection for erectile 
dysfunction, as secondary to diabetes mellitus, is without 
legal merit.  38 C.F.R. § 3.310 (2007).

4.  The criteria for service connection for disability 
claimed as hypercholesterolemia are not met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

First addressing the secondary service-connection claims, the 
Board notes that the veteran has been furnished the legal 
authority governing these claims, and afforded opportunity to 
provide information and evidence pertinent to the claims.  
Further, it appears that all evidence pertinent to the claims 
is of record.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant in connection with these claims.  As will be 
explained below, the claims for secondary service connection 
lack legal merit; therefore, the duties to notify and assist 
required by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As regards the claims of service connection for diabetes 
mellitus and for disability claimed as  hypercholesterolemia, 
the Board notes that a November 2003 pre-rating letter 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims, as well 
as what information and evidence must be submitted by the 
appellant, what information and evidence would be obtained by 
VA, and the need for the appellant to advise VA of and to 
submit any further evidence that is relevant to the claims.  
This letter notified the appellant to send in enough 
information about records so that the RO could request them 
from the agency or person who has them.  However, the RO also 
advised him that it was his responsibility to support his 
claims with appropriate evidence.  Clearly, these letters 
meet Pelegrini's content of notice and timing requirements.  

While the appellant was not provided notice as to how 
disability ratings and effective dates are assigned, or the 
type of evidence that impacts those determinations, on these 
facts, the RO's omission in this regard is not shown to 
prejudice the veteran.  Because the Board's decision herein 
denies each of the veteran's claims for service connection, 
no disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records, a private physician's 
statement, and private medical records pertinent to the 
matters being decided on appeal.  Also of record and 
considered in connection with the claims are the veteran's 
written statements and those of his representative, submitted 
on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters being decided, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Such a determination requires a finding 
of current disability that is related to an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disease first diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

The appellant claims that service connection for diabetes 
mellitus is warranted pursuant to a special presumption for 
residuals of exposure to herbicide agents.  Specifically, 
under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent, including Agent Orange, 
during active military, naval, or air service and has a 
disease listed in 38 C.F.R. § 3.309(e), such disease shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  The 
listed diseases include diabetes mellitus, type II.

The veteran asserts that, while stationed in Korea for 19 
months, he was exposed to military aircraft spraying 
herbicides; that there is no medical history of diabetes in 
his family; and that his cataracts and erectile dysfunction 
are secondary to his diabetes.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice- connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Considering the claims on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection for any 
of the claimed disabilities.



A.  Diabetes Mellitus

The Board points out that the Department of Defense (DOD) 
provided to VA an inventory regarding herbicide (Agent 
Orange) use outside of the Republic of Vietnam.  Based on the 
current DOD findings, the use of herbicides has only been 
acknowledged for specific units that served in areas along 
the DMZ in Korea between April 1968 and July 1969.  Both the 
2nd and 7th Infantry Divisions, United States Army, had units 
in the affected area at the time Agent Orange was being used.  
Within the 7th Infantry Division, the units included the 1-
17th Infantry, 2-17th Infantry, 1-73rd Armor, and 2-10th 
Cavalry.  Field artillery, signal, and engineer troops also 
were supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  See March 2003 fact sheet 
distributed by the Veterans Benefits Administration (VBA), 
which was posted in September 2003.

The evidence indicates that the appellant served in Korea 
from April 1966 to November 1968.  His service personnel 
records neither reflect that he was exposed to herbicides nor 
that he was assigned to one of the specified units between 
April 1968 and July 1969.  Thus, based on the current record, 
there is no evidence of actual or presumed herbicide 
exposure, the appellant is not entitled to presumptive 
service connection based on herbicide exposure, pursuant to 
38 C.F.R. § 3.309(e). 

The Board also notes (as the RO noted) that the record also 
presents no other basis for a grant of service connection for 
diabetes mellitus.  

The veteran's service medical records are negative for 
diabetes; hence, the disability was not shown in service.  
Additionally, the first post-service evidence of diabetes is 
in the mid-1990s, many years after discharge from service.  
Thus, although diabetes mellitus is also among the chronic 
diseases for which a presumption of service connection arises 
if manifested to a compensable degree (10 percent) within a 
prescribed period post-service (one year), these provisions 
likewise provide no basis for a grant of service connection 
for the veteran's diabetes mellitus.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  The Board also 
points out that the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Finally, there is no medical evidence or opinion to even 
suggest a nexus between the diabetes mellitus diagnosed post-
service, and neither the veteran nor his representative has 
identified or alluded to such medical evidence or opinion.

B.  Cataracts and Erectile Dysfunction

In seeking service connection for cataracts and erectile 
dysfunction, the veteran and his representative have 
consistently asserted that these disabilities are secondary 
to his diabetes mellitus.  Along with his claim for service 
connection for diabetes mellitus, the veteran submitted 
private treatment records showing that he had bilateral 
cataract surgery in 2002 and a December 2003 statement from a 
private urologist.  In that statement, the urologist stated 
that the veteran suffers organic erectile dysfunction which 
is secondary to his diabetes mellitus.

However, in view of the Board's decision denying service 
connection for diabetes mellitus, as noted above, there is no 
legal basis for granting service connection for cataracts or 
erectile dysfunction as secondary to diabetes mellitus.  
Where, as here, service connection for the primary disability 
has been denied, the veteran cannot establish entitlement to 
service connection, pursuant to 38 C.F.R. § 3.310(a), for a 
secondary condition.

Under these circumstances, the Board must deny the claims for 
secondary service connection for cataracts and erectile 
dysfunction as without legal merit or as lacking entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

C.  Hypercholesterolemia

The veteran's post-service medical records shows that the 
veteran has been diagnosed as having hypercholesterolemia 
(high cholesterol).

A disability for VA compensation purposes refers to an 
impairment of earning capacity due to a disease or injury, 
rather than to a disease or injury itself.  See Allen,  7 
Vet. App. at 439.  By definition, hypercholesterolemia is 
excessive cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 880 (28th ed. 1994).  Hypercholesterolemia 
is a laboratory test result and not, in and of itself, a 
disability.  See 61 Fed. Reg. at 20,445 (May 7, 1996).  
Moreover, in this case, the finding of hypercholesterolemia 
is not shown to be associated with any disability-much less 
one that was incurred in or aggravated by active service.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of competent, 
persuasive evidence of disability manifested by, or 
associated with, the finding of hypercholesterolemia, the 
record presents no predicate for a grant of service 
connection for any such finding.   See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

D.  All Disabilities

In addition to the medical evidence, in adjudicating each 
claim, the Board has considered the veteran's and his 
representative's written and reported assertions; however, 
none of this evidence provides a basis for allowance of any 
claim.  

As indicated above, the secondary service connection claims 
are being denied as without legal merit; hence, the 
assertions advanced have no bearing on this outcome.  
Moreover, the primary service connection claims turn on the 
medical matter of current disability (diagnosis) or 
etiology-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, they are not competent to render a 
probative opinion on a medical matter.  See, e.g., Bostain v. 
West , 11 Vet. App. 124, 127 (1998) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, none of the lay assertions in this 
regard have any probative value.

In adjudicating each claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports any of the claims herein 
decided, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include 
as due to herbicide exposure, is denied.

Service connection for cataracts, claimed as secondary to 
diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction, claimed as 
secondary to diabetes mellitus, type II, is denied.

Service connection for disability claimed as 
hypercholesterolemia is denied



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


